IN THE SUPREME COURT OF THE STATE OF DELAWARE

    SIMON FRENCH,1                       §
                                         §     No. 274, 2020
        Defendant Below,                 §
        Appellant,                       §
                                         §     Court Below—Family Court
        v.                               §     of the State of Delaware
                                         §
    STATE OF DELAWARE,                   §     ID No. 2002001500 (N)
                                         §
        Plaintiff Below,                 §
        Appellee.                        §

                           Submitted: January 13, 2021
                           Decided:   February 15, 2021

Before SEITZ, Chief Justice; TRAYNOR and MONTGOMERY-REEVES,
Justices.

                                       ORDER

       After careful consideration of the appellant’s brief filed under Supreme Court

Rule 26(c), his attorney’s motion to withdraw, the State’s response, and the record

below, it appears to the Court that:

       (1)   After a bench trial on July 27, 2020, the Family Court adjudicated the

appellant, Simon French, delinquent of theft of a motor vehicle. The Family Court

sentenced French to Level V placement at the Ferris School until completion of the




1
  In accordance with Supreme Court Rule 7(d), the Court previously assigned this
pseudonym to the appellant.
program, followed by aftercare and thirty days of GPS supervision. This is French’s

direct appeal.

      (2)    On appeal, French’s counsel (“Counsel”) filed a brief and a motion to

withdraw under Rule 26(c). Counsel asserts that, based upon a complete and careful

examination of the record, there are no arguably appealable issues.         Counsel

informed French and his parent of the provisions of Rule 26(c) and provided them

with a copy of the motion to withdraw and the accompanying brief.

      (3)    Counsel also informed French and his parent of French’s right to

identify any points he wished this Court to consider on appeal. French has not

provided points for this Court’s consideration. The State has responded to the Rule

26(c) brief and has moved to affirm the Family Court’s judgment.

      (4)    When reviewing a motion to withdraw and an accompanying brief

under Rule 26(c), this Court must: (i) be satisfied that defense counsel has made a

conscientious examination of the record and the law for arguable claims; and (ii)

conduct its own review of the record and determine whether the appeal is so totally

devoid of at least arguably appealable issues that it can be decided without an

adversary presentation.2




2
 Penson v. Ohio, 488 U.S. 75, 83 (1988); Leacock v. State, 690 A.2d 926, 927-28 (Del.
1996).

                                         2
      (5)    This Court has reviewed the record carefully and has concluded that

French’s appeal is wholly without merit and devoid of any arguably appealable

issue. We also are satisfied that Counsel has made a conscientious effort to examine

the record and the law and has properly determined that French could not raise a

meritorious claim in this appeal.

      NOW, THEREFORE, IT IS ORDERED that the Family Court’s decision

adjudicating French delinquent is AFFIRMED. The motion to withdraw is moot.



                                      BY THE COURT:

                                      /s/ Tamika R. Montgomery-Reeves
                                                  Justice




                                         3